Citation Nr: 0426930	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-08 990	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	[redacted]


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946, including as part of the occupation of 
Nagasaki, Japan, by American forces during the period from 
September 24, 1945, to November 10, 1945.  

The veteran died in April 2000.  The appellant is his 
surviving spouse.  She has appointed one of the her sons as 
her representative.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

On preliminary review of the appeal in February 2004, the 
Board remanded the case to the RO for additional procedural 
development of the claim, specifically, for the RO to provide 
notices to the appellant that fully complied with the notice 
requirements of Veterans Claims Assistance Act of 2000 (VCAA) 
regarding the evidence required to substantiate the claim.  A 
letter pursuant to the Board's remand was sent to the 
appellant in March 2004.  Later that month, the appellant 
indicated that available medical evidence had previously been 
submitted.  The RO issued a supplemental statement of the 
case in May 2004, and has returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran died in April 2000.  

2.  The official certificate of death issued shortly after 
the veteran's death lists the immediate cause of death as 
sepsis due to or as a consequence of pneumonia; a revised 
death certificate issued in March 2001 lists the cause of 
death as sepsis due to prostate cancer due to pneumonia and 
identifies prostate cancer as another significant condition 
contributing to death.

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) 
evaluated as 10 percent disabling from July 1992, 30 percent 
disabling from November 1996, and 50 percent disabling from 
September 1998.  

4.  During his lifetime, and beginning many years after 
separation from service, the veteran received extensive 
treatment for nonservice-connected disorders, including 
arteriosclerotic cardiovascular disease with consequent 
transient ischemic attacks, and multi-infarct dementia.  

5.  The competent and probative medical evidence of record 
does not establish that a disability of service origin caused 
or substantially hastened the veteran's death.  

6.  The competent and probative medical evidence of record 
does not demonstrate that exposure to radiation in service or 
any disability related to exposure to radiation in service 
caused or substantially hastened the veteran's death.  


CONCLUSIONS OF LAW

1.  A disability manifested by sepsis or pneumonia was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).  



2.  Prostate cancer was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred therein to include as secondary to radiation 
exposure.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303(d), 3.307, 
3.309, 3.311 (2003).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.310, 3.312, (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the appellant's claim was received 
after November 9, 2000, the effective date of the law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the August 2000 rating decision, the 
February 2003 Statement of the Case and the May 2004 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim.  

In addition, in March 2001, August 2001 and March 2004, the 
RO sent letters to the appellant that explained the expanded 
VA notification and duty to assist obligations under the 
VCAA.  In particular, the March 2004 letter advised her of 
the evidence needed to substantiate her claim.  The letters 
advised her that private or VA medical records would be 
obtained if she provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  

The letters further explained that the RO would help her 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if she furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the 
appellant on notice of the applicability and effect of the 
VCAA and of her rights and responsibilities under the new 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted.  

Since the March 2004 VCAA notification letter, which the 
Board deemed necessary to satisfy the VCAA, notwithstanding 
the two prior letters, was sent to the appellant after the 
AOJ adjudication that led to this appeal, its timing does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In the present case, the requisite notification was provided 
before the transfer and certification of the case to the 
Board.  The appellant was given ample time in which to 
respond.  A supplemental statement of the case was issued.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal at the present time does not result 
in prejudice to the appellant.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The appellant 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, although the VCAA notice letters do not contain 
the "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied and that any error in not providing a timely notice 
to the appellant covering all content requirements is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  In response to RO development letters, the 
appellant has provided authorized or authorized the release 
of a voluminous quantity of private treatment reports.  The 
record does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  

What constitutes reasonable procurement efforts must be 
viewed in the context of the circumstances shown.  In the 
present case, a determination is required as to the 
credibility and probative value of a revised death 
certificate submitted by the appellant for the purpose of 
establishing that the underlying cause of the veteran's death 
was prostate cancer associated with radiation exposure in 
service.  

As a prerequisite to that determination, the RO, in its 
August 2001 VCAA notification letter, requested that the 
appellant submit a full statement from the physician who 
certified the amended death certificate as to the basis for a 
diagnosis of prostate cancer made after his death, together 
with medical documentation regarding this diagnosis.  No 
statement from the physician or supporting medical evidence 
was received.  

Because of the appellant's lack of response to this inquiry, 
the Board believes that no further attempt to obtain this 
critical evidence is required.  VA is not obligated under the 
law to go to extraordinary lengths to develop the record on 
its own.  The VCAA sets forth reciprocal obligations of both 
the claimant and VA, and it is well established that the VA 
duty to assist in the development and adjudication of a claim 
is not a one-way street.  The VA "duty" is just what it 
states, a duty to assist, not a duty to prove a claim with 
the claimant only in a passive role.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration 1 Vet. 
App. 406 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  

Likewise, the Board does not believe that additional 
evidentiary development is required to determine the dosage 
of radiation received by the veteran during service in 
Nagasaki, Japan, in 1945, as provided for by VA regulations 
pertaining to development of the evidence in cases where 
entitlement to service connection for various enumerated 
"radiogenic" diseases based on exposure to ionizing radiation 
is claimed.  See 38 C.F.R. § 3.311 (2003).  Since the 
existence of the claimed radiogenic disease at issue, 
prostate cancer, is not demonstrated by the evidence of 
record, as explained below, specific information as to 
exposure dosimetry would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  


Criteria
Service Connection for the Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  

For a service-connected disability to be the cause of a 
death, it must singly or with some other condition be the 
immediate or underlying cause of death or be etiologically 
related to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2003).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  

Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312 (c)(2) (2003).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312 
(c)(4) (2003).  


Service Connection -- General

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arteriosclerotic 
cardiovascular disease, are presumed by law to have been 
incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Service Connection Based on Radiation Exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2003).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2003).  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) (2000), by showing that the disease or malady was 
incurred during or aggravated by service, as discussed above.  
See Combee v. Brown, 34 F.3d 1039, 1040, 1043 (Fed. Cir. 
1994); McGuire v. West, 11 Vet. App. 274, 277 (1998).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  

The provisions of section 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

Where entitlement is not shown under the applicable 
presumption or under the provisions relating to "radiogenic 
disease," service connection may be granted on a direct 
basis when it is established by competent medical evidence 
that a disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996); 120 F.3d 1239 (Fed. Cir. 
1997).  

The term "radiation-risk activity" includes the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  

The term occupation of Hiroshima or Nagasaki, Japan, by 
United States forces means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).  

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity, including the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946.  See 38 C.F.R. § 
3.309(d)(3) (2003).  



In all claims based on participation in the American 
occupation of Hiroshima or Nagasaki, Japan, before July 
1,1946, dosage data will be requested from the Department of 
Defense.  See 38 C.F.R. § 3.311(a)(2)(ii) (2003).  

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, and the veteran subsequently developed a radiogenic 
disease (including prostate cancer) which became manifest 5 
years or more after exposure, the claim will be referred to 
the Under Secretary for Benefits.  See 38 C.F.R. § 
3.311(b)(1)(5) (2003).  The Under Secretary for Benefits may 
request an advisory medical opinion from the Under Secretary 
for Health.  See 38 C.F.R. § 3.311(c) (2003).  

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  

The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.  


Factual Background

The veteran died in April 2000 at the age of 81.  At the time 
of his death, service connection was in effect for PTSD, 
evaluated as 10 percent disabling from July 1992, 30 percent 
disabling from November 1996, and 50 percent disabling from 
September 1998.  

In support of her original claim for service-connected death 
benefits, received in May 2000, the appellant submitted a 
copy of the veteran's death certificate, issued in 
April 2000.  The immediate cause of death was identified as 
sepsis of more than 24 hours' duration.  Pneumonia was listed 
as a disorder to which sepsis was due to or a consequence.  
No autopsy was performed.  

The veteran was admitted to the La Grange Memorial Hospital 
in mid-March 2000 and remained hospitalized until his death 
on April 1, 2000.  It was reported that at the time of his 
admission to the emergency room, he had not been doing well 
and had an altered mental status.  He was found to have 
bilateral pneumonia, acute sepsis, and a urinary tract 
infection.  It was reported that his medical history included 
cerebrovascular accident, atrial fibrillation, multiple-
infarct dementia, pneumonia, hypothyroidism, benign prostatic 
hypertrophy, pernicious anemia, hypertension, a feeding 
disorder with G-tube feeding, C. difficile, and 
insulin-dependent diabetes mellitus.  

During the hospitalization he was treated with intravenous 
fluids, antibiotics and other medications.  He did not 
respond to the treatment and expired.  The final diagnoses 
were sepsis, pneumonia, urinary tract infection, dehydration 
with electrolyte imbalance, atrial fibrillation, congestive 
heart failure, hypothyroidism, history of arterial 
hypertension, shock, hypotension, prerenal azotemia, 
pulmonary infection, hyperkalemia and hypernatremia.  

Service medical records pertain primarily to psychiatric 
complaints and findings.  No chronic diseases were documented 
during service.  No complaints or findings relating to the 
present appeal were reported on examination for separation 
from service.  Service department records show that the 
veteran was present in Nagasaki, Japan, from September 24, 
1945, to November 10, 1945, in connection with the American 
occupation of Japan following the end of World War II.  



A large quantity of postservice medical reports are of 
record, including records from La Grange Memorial Hospital 
dated from 1988 to April 2000, treatment records from the 
Hinsdale Hospital dated from 1986 to 1999, VA medical records 
dated from February 1999 to January 2000, records from the 
Mercyville Sanitarium in April 1953, medical records from 
Dr. JR (initials) dated in 1986, a treatment summary from KAB 
(initials) Ph.D., dated in 1986 and treatment records from 
Dr. WHG (initials) dated from 1988 to 1999.  

In a brief summary, the postservice medical records show 
treatment for numerous disorders.  The veteran had an 
underlying arteriosclerotic cardiovascular disease and 
hypertension.  He was treated for transient ischemic attacks 
and had several strokes.  He was hospitalized at VA hospital 
in 1988 for multi-infarct dementia following multiple 
cerebrovascular accidents.  He was evaluated at the 
Northwestern University Medical School in 1994 for arterial 
hypertension, paroxysmal atrial fibrillation and multiple 
previous deep small infarcts due to small vessel penetrating 
artery disease.

The appellant's claim was initially reviewed by the RO in 
August 2000, and a copy of the rating decision was furnished 
to the appellant.  In response to allegations made by the 
appellant in June 2000 to the effect that the veteran's death 
may have been related to his duty in Nagasaki, Japan, 
following the atomic explosion there in August 1945, the RO 
justified the denial of service connection for the cause of 
death, in part, on the basis that the veteran had not had a 
diagnosis of a disease associated with exposure to ionizing 
radiation.  

In April 2001, the appellant submitted an amended death 
certificate issued in March 2001, which listed prostate 
cancer as a cause of death and as a contributory cause of 
death.  

A number of statements are of record from the appellant and 
from two sons and a daughter of the veteran and the 
appellant.  In the November 2001 statement, the appellant 
related that when the veteran was admitted to a VA hospital, 
one of the doctors told her that he had prostate cancer and 
gave her an index card that listed prostate cancer as one of 
the veteran's illnesses.  She related that the doctor told 
her that they were not going to treat the prostate cancer 
because there were other things that needed to be treated 
before the cancer.  

The veteran's son submitted a statement relating that because 
of his father's weakened and serious condition, treating the 
prostate cancer was not recommended and this advice was 
followed.  In an October 2001 statement, the appellant's 
other son explained that the physician who filled out the 
death certificate knew only of the veteran's health and 
condition from the information gathered during his two-week 
stay at the La Grange Memorial Hospital.  The appellant's son 
related that a tedious and time-consuming process of 
assembling past medical records was undertaken.  These 
records were reviewed and an amended death certificate was 
submitted to the State of Illinois.  

The veteran was hospitalized at a VA facility in March and 
April 1999 for upper gastrointestinal bleeding.  It was 
reported that his prostate-specific antigen (PSA) had 
increased to 40 during the year before admission.  The final 
diagnoses included cancer of the prostate.  

The veteran was subsequently hospitalized at the Hinsdale 
Hospital in June 1999 for treatment of weakness, diarrhea, 
and blood-tinged sputum.  It was noted that there was a 
question of a diagnosis of prostate cancer as he had had an 
elevated PSA on three different occasions -- 25 in 
April 1999, 40.7 in May 1999, and 35 later in May 1999.  It 
was noted that evidently no biopsy had ever been done to 
confirm the diagnosis.  The discharge diagnoses were C. 
difficile collitis, esophageal varices, hepatosplenomegaly, 
hypertension, and chronic atrial fibrillation.

The veteran was readmitted to the Hinsdale Hospital in 
July 1999.  His medical history was noted to include a 
"questionable history of prostate cancer."  There was no 
further evaluation for prostate cancer.


Analysis

The applicable laws and regulations provide, generally, that 
in order to establish service connection for the cause of 
death, the evidence must show that the disability that 
resulted in death was incurred in or aggravated by service 
or, alternatively, that a disability for service connection 
was in effect caused or substantially contributed to death.  

The medical evidence of record in this case, though 
voluminous, does not unequivocally single out any clear cause 
of the veteran's death.  The original death certificate, 
issued shortly after his death, listed sepsis and pneumonia, 
but neither sepsis nor pneumonia, in and of itself, is shown 
to have been a chronic disability during the veteran's 
lifetime.  

Both appear to have been complications of various underlying 
chronic disabilities that had left the veteran in a severely 
debilitated state for a period of at least several months 
before his death and had been present for many years, 
including arteriosclerotic cardiovascular disease, transient 
ischemic attacks, gastrointestinal disorders genitourinary 
disorders, and insulin-dependent diabetes.  The record does 
not show, and the appellant does not contend, that sepsis or 
any underlying chronic disorder described in the record had 
its onset during service or is related to service. 

The appellant's argument that the veteran's death was instead 
due to prostate cancer resulting from radiation during the 
occupation of Japan shortly after World War II presumes the 
adequacy of a diagnosis of prostate cancer.  

If prostate cancer were shown to have been present, the 
appellant would be potentially able to establish service 
connection for the cause of death on the basis that prostate 
cancer is a radiogenic disease that, under the law, may in 
certain circumstances be recognized as service connected 
following development of the evidence as to the radiation 
dosage received in service and procurement of a medical 
opinion as to a nexus between such exposure and the 
development of prostate cancer.  

In the judgment of this Board, however, the evidence of 
record does not establish a reasonable possibility that the 
veteran actually had prostate cancer at the time of his 
death.  The records from a VA hospital and from the Hinsdale 
Hospital show that a diagnosis of prostate cancer was 
suspected based on elevated PSA readings recorded over a two-
month period.  However, no biopsy was performed and a 
physician at the Hinsdale Hospital characterized the 
diagnosis as questionable. 

The appellant and her adult children cite statements made to 
them by treating physicians as evidence that the veteran had 
prostate cancer.  The substance of these conversations was 
not reduced to writing at the time and is not corroborated by 
information recorded in medical records.  The statements do 
not have credibility or probative value for the purpose of 
deciding the present claim.  The CAVC has held that the 
connection between what a physician said and a layman's 
account of what the physician purportedly said is too 
inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

More problematic is the revised death certificate issued in 
March 2001 which lists prostate cancer as both an underlying 
and a contributory cause of death.  As noted in the Board's 
February 2004 remand, the signature of the certifying 
physician is illegible, but the printed version of the name 
under the signature contains enough legible letters to 
indicate rather clearly that this is the same physician who 
prepared the final summary of hospitalization at the La 
Grange Hospital that ended in the veteran's death.  

The Board is obligated to determine the credibility and 
probative value of the certifying physician's opinion as 
evidence to be used in adjudicating the appeal.  Under the 
CAVC's case law, the Board must analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The CAVC has stated that in evaluating the probative value of 
medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

The opinion by the certifying physician concerning the 
existence of prostate cancer and its role in bringing about 
the veteran's death appears to have been based on a review of 
medical records rather than on examination of the veteran 
while he was alive.  

According to the veteran's family, the physician had not 
treated the veteran during the final hospitalization and his 
decision to change the certification was based on a review of 
documentation obtained by the family.  

The process by which a medical conclusion as to the existence 
of prostate cancer could have been deemed to be supported by 
these records is unclear, given that the records before the 
Board (which according to the family includes those reviewed 
by the physician) contain only the brief references to 
prostate cancer summarized above.  The VA diagnosis appears 
to have been based on an elevated PSA reading alone.  The 
Hinsdale Hospital records clarify that no biopsy had ever 
been performed and include a characterization of the 
diagnosis as "questionable."  

The discrepancy between the diagnosis and the supposedly 
supporting documentation led the RO to request clarification 
from the certifying physician, through the veteran's family, 
of the basis for the diagnosis.  No clarifying information 
was received.  Whether the physician declined to provide a 
further medical opinion or whether the appellant and her 
family simply did not pursue the matter further cannot be 
determined.  In either case, the Board must find that the 
prostate cancer diagnosis on the revised death certificate is 
not adequately supported and has no credibility or probative 
value for the purpose of deciding the present appeal.  

It further appears from the record that, even if the 
diagnosis of prostate cancer were established and further 
evidentiary development pursuant to the regulatory procedures 
resulted in an opinion that such prostate cancer was related 
to radiation exposure in Nagasaki in 1945, the mere grant of 
service connection for prostate cancer would not, in the 
circumstances of the present case, lead to a grant of service 
connection for the cause of death.  

The debilitation suffered by the veteran during the last 
months of his life stemmed from numerous disorders.  In order 
for prostate cancer to be established as a contributory cause 
of death, the evidence would have to show that, irrespective 
of the other severe disabilities, prostate cancer contributed 
substantially or materially to cause death.  See 38 C.F.R. 
§ 3.312 (2003) ("It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.")  The evidence of 
record clearly would not support such a finding.

The appellant has suggested that radiation exposure in 
Nagasaki was also the cause of pernicious anemia and 
hypothyroidism later in the veteran's life.  Neither 
pernicious anemia nor hypothyroidism are radiation-related 
diseases that can be service connected presumptively under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) (2003).  
Unlike prostate cancer, neither are "radiogenic" diseases 
which are potentially service connectable under 38 C.F.R. 
§ 3.311(b).  

The appellant is nevertheless eligible to establish service 
connection under the Combee/Ramey analysis based on the 
traditional approach to service connection claims, i.e., 
adjudicating the issue of a nexus between current disability 
and service on the basis of all competent and probative 
evidence of record.  In this case, however, neither 
pernicious anemia nor any thyroid disorder were documented 
until long after service and there is no medical evidence in 
the record that would tend to suggest that either is related 
to exposure to radiation in service.  

It should be noted that the statements of the appellant and 
her adult children expressing a belief that any disorder 
claimed to have caused or contributed to the veteran's death 
is related to radiation exposure in service do not provide 
probative evidence of a nexus to service.  The law is well 
established that where a claim involves issues of medical 
fact, medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Lay assertions regarding medical matters such as diagnosis or 
etiology of a disability are not competent evidence because 
lay persons are not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Although the veteran's service-connected PTSD was rated as 
30 percent disabling from 1996 and 50 percent disabling from 
1998, the medical records describing the veteran's 
progressive debilitation during the last year of his life do 
not show that PTSD was a significant factor in his decline.  
The veteran suffered from well-documented dementia, but that 
mental impairment was attributed repeatedly to multiple brain 
infarcts rather than to PTSD.  There is no evidence that 
would tend to support a finding that the service-connected 
PTSD materially hastened the veteran's death such as to 
constitute a contributory cause of death as contemplated in 
the applicable VA regulations.  

During the course of the claim the appellant made contentions 
that appeared to suggest that the veteran's wartime 
experiences and PTSD resulted in the onset of various 
physical illness such as dementia and heart problems.  
However, the medical record does not support a finding that 
any physical disorder was proximately due to or is the result 
of PTSD or that PTSD aggravated any physical disorder.  See 
38 C.F.R. § 3.310(a) (2003).  

The appellant's contentions in this regard do not constitute 
competent evidence to support the claim.  The CAVC has held 
that a lay person can provide probative eyewitness evidence 
of visible symptoms but is not competent to provide evidence 
as to matters requiring specialized medical knowledge, skill, 
expertise, training, or education.  Espiritu, Id.  The CAVC 
has also stated that "[l]ay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board."  
Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991).  

Accordingly, the Board must find that a preponderance of the 
evidence of record in this case is against a finding that the 
cause of the veteran's death was incurred in or aggravated by 
service or that the service-connected PTSD contributed 
substantially or materially to death.  Where a preponderance 
of the evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



